Citation Nr: 1543928	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  14-14 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to payment of an annual clothing allowance for the year of 2013.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1981 to July 1984 and from March 1985 to November 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Dallas, Texas.

The Board notes that there was an issue concerning who represented the Veteran in this matter.  In June 2014, the appellant was sent a clarification of representation letter.  He was informed of his representation rights and was told that he had 30 days from the date of the letter to respond otherwise it would be inferred that he wished to represent himself.  He did not respond; therefore, it is assumed that he wishes to proceed with this appeal without representation.


FINDING OF FACT

The Veteran did not file a timely application for a clothing allowance for the 2013 year.  


CONCLUSION OF LAW

The criteria for a VA clothing allowance for the 2013 year have not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R. § 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159, provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. 

Because the undisputed facts in this case demonstrate that the appellant's s claim is barred by applicable statutory and regulatory provisions, the VCAA does not apply.  See Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also VAOPGCPREC 5-2004.


Analysis  

The Veteran appeals the denial of payment of an annual clothing allowance for the year 2013.  

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance, provided that certain criteria are met. See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810.  Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for veterans meeting the eligibility requirements for an annual clothing allowance as of August 1.  Subsequent annual payments for those meeting the eligibility requirements will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b). 

The regulations provide that, except as provided C.F.R. § 3.810(c) (2), an application for clothing allowance must be filed within one year of the anniversary date (1 August) for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810(c)(1).

The evidence of record reveals that the Veteran's application for an annual clothing allowance for 2013 was received on August 9, 2013 which is after the August 1 deadline for submission.  The Veteran has stated that he has received a clothing allowance in the past without having to reapply and that he was unaware of the deadline requirement.  While the Board empathizes with the appellant, especially in light of the fact that he was paid annual clothing allowances in prior years, because a timely application for an annual clothing allowance for the year 2013 was not submitted, the Veteran cannot be paid a clothing allowance for that year.  As the appellant did not file a timely application, and as the language of 38 C.F.R. § 3.810(c)(1) mandates that an application for a clothing allowance must be filed within one year of the anniversary date (August 1) for which entitlement is initially established, the claim must be denied.  The Board is not free to ignore or make exceptions to laws and regulations governing VA benefits.  38 U.S.C.A. § 7104(c) (West 2014).

In sum, as the Veteran did not file a timely application for clothing benefits for the 2013 year, he cannot be paid a clothing  allowance for 2013.  In so concluding, the Board finds that the exception listed in 38 C.F.R. § 3.810(c)(2) is not for application in this case.  Accordingly, the claim must be denied.


ORDER

Entitlement to payment of an annual clothing allowance for the 2013 year is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


